Citation Nr: 1105510	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-38 179	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent from 
October 21, 2005 to October 20, 2009 and in excess of 30 percent 
beginning October 21, 2009 for service-connected degenerative 
disease of the cervical spine with C5-C6 foraminal narrowing 
(cervical spine disability).



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983 and 
from July 1984 to May 1986.  

This case comes before the Board of Veterans Appeals (the Board) 
on appeal of a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO), 
which denied service connection for psychiatric disability and 
granted service connection for a cervical spine disability and 
assigned a 10 percent evaluation effective October 21, 2005.  The 
Veteran timely appealed the denial of service connection for a 
psychiatric disability and the rating assigned to the cervical 
spine disability.  An October 2009 rating decision granted 
service connection for a psychiatric disability and assigned a 70 
percent rating effective October 21, 2005.  The issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) was 
deferred.  A February 2010 rating decision granted TDIU and 
Dependents' Educational Assistance, effective October 21, 2005, 
and granted a 30 percent rating for service-connected cervical 
spine disability, effective October 21, 2009.

A personal hearing scheduled before the Board in Washington, D.C. 
on January 6, 2011 was cancelled by the Veteran in a statement 
received by VA in October 2010.


FINDING OF FACT

In October 2010, prior to the promulgation of a decision in this 
appeal, the Veteran withdrew her appeal as to the issue of 
entitlement to an initial evaluation in excess of 10 percent from 
October 21, 2005 to October 20, 2009 and in excess of 30 percent 
beginning October 21, 2009 for service-connected cervical spine 
disability.   




CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to an initial evaluation in 
excess of 10 percent from October 21, 2005 to October 20, 2009 
and in excess of 30 percent beginning October 21, 2009 for 
service-connected cervical spine disability have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), 
(c) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, a February 2010 rating decision granted TDIU, 
effective October 21, 2005, which is the effective date of the 
grant of service connection for the cervical spine disability.  

According to an October 2010 VA Form 21-4138, Statement In 
Support Of Claim, from the Veteran, she wanted to cancel her 
personal hearing scheduled for January 6, 2011 because she was 
receiving a 100 percent rating for TDIU and was "content with 
this decision."  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be 
made by the Veteran or by her authorized representative, except 
that a representative may not withdraw a substantive appeal filed 
by the Veteran personally without the express written consent of 
the Veteran.  38 C.F.R. § 20.204(c).  

Prior to the promulgation of a decision by the Board, the Board 
finds that the Veteran's October 2010 statement indicates that 
she is satisfied with the overall rating assigned and wishes to 
withdraw her appeal on the increased rating issue before the 
Board based on the grant of TDIU.  Although there is a June 2010 
VA Form 1-646, Statement Of Accredited Representative In Appealed 
Case, on the increased rating issue before the Board, the Board 
notes that this statement is dated prior to the Veteran's October 
2010 letter and that the recent grant of TDIU effective October 
21, 2005 means that the Veteran has been granted a 100 percent 
rating effective the date of service connection for her cervical 
spine disability.  Consequently, any increase in the rating 
assigned for her cervical spine disability would not affect the 
amount of her overall monetary award.

As a result, no allegation of error of fact or law remains before 
the Board for consideration with regard to the increased rating 
issue on appeal.  

Accordingly, the Board does not have jurisdiction to review the 
appeal on the issue of entitlement to an initial evaluation in 
excess of 10 percent from October 21, 2005 to October 20, 2009 
and in excess of 30 percent beginning October 21, 2009 for 
service-connected cervical spine disability.    


ORDER

The claim of entitlement to an initial evaluation in excess of 10 
percent from October 21, 2005 to October 20, 2009 and in excess 
of 30 percent beginning October 21, 2009 for service-connected 
cervical spine disability is dismissed.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


